Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
2.	Amendments filed on 07/21/2021 have been fully considered and are made of record.
	a. Claims 1, 5-9, 11, 13-14, 16-17, 19-20 and 23-24 have been amended.
	b. Claims 4, 10, 12, 15 and 21-22 have been cancelled.


Reason for Allowance

3.	Claims 1-3, 5-9, 11, 13-14, 16-20 and 23-24 are allowed.


b)	Any reference does not disclose nor fairly suggest each and every claimed limitation of independent claims 1, 9 and 20:
As to claims 1-3 and 5-8 the present invention is direct to a method, comprising: Independent claim 1 identifies the uniquely distinct features of “applying a test signal to test circuitry comprising a test capacitor that is formed with a dielectric layer of a printed circuit board (PCB); measuring a voltage across the test capacitor that is formed with the dielectric layer of the PCB; and determining, from the measured voltage, at least one  of (a) a capacitance and an equivalent series resistance (ESR) of the test capacitor formed with the dielectric layer of the PCB, and (b) a moisture content of the dielectric layer of the PCB”.
As to claims 9, 11, 13-14 and 16-19 the present invention is direct to  a system, comprising: a downhole tool, wherein the downhole tool comprises: Independent claim 9 identifies the uniquely distinct features of “a printed circuit board (PCB) comprising dielectric layer; primary circuitry formed at least one of on or with the PCB; and moisture sensor circuitry comprising a test capacitor formed with the dielectric layer of the PCB and at least one conductor on or in the dielectric layer, and configured to apply a test signal to the test capacitor formed with the dielectric layer of the PCB. measure a voltage across the test capacitor formed with the dielectric layer of the PCB, and determine, from the measured voltage, at least one of (a) a capacitance and an equivalent series resistance (ESR) of the test capacitor formed with the dielectric layer of the PCB, and (b) a moisture content of the dielectric layer of the PCB”.
As to claim 20 and 23-24 the present invention is direct to a program product comprising a non-transitory processor readable medium on which program instructions are embodied, wherein the program instructions are configured, when executed by at least one programmable processor, to cause the at least one programmable processor to: Independent claim 20 identifies the uniquely distinct features of “obtain a measurement of a measured voltage across the test capacitor that is formed with the dielectric layer of the PCB; and determine, from the measured voltage, at least one of (a) a capacitance and an equivalent series resistance (ESR) of the test capacitor formed with the dielectric layer of the PCB, and (b) a moisture content of the dielectric layer of the PCB”.
The closest prior art, Ives et al. (Pub No. US 2006/0224345 A1), Philipp et al. (Patent No. US 5,730,165 A) teaches System and Method for Measuring Moisture, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.

Conclusion
4.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached on Monday Friday 8am-5pm est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Phan, Huy can be reached on 571 -272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
/ZANNATUL FERDOUS/ 
Examiner, Art Unit 2867  

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               
                                                                                                                                                                                     /CHRISTOPHER P MCANDREW/Examiner, Art Unit 2858